Citation Nr: 1542184	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  08-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder to include as
secondary to the service-connected pilonidal cyst.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967 and from June 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  In June 2012, the Board remanded the Veteran's appeal for further evidentiary development.  

In June 2015 the Veteran raised the following issues: claim to reopen service connection for posttraumatic stress disorder, a higher rating for the pilonidal cyst, and service connection for health problems due to teeth extractions in service.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  

REMAND

The Board regrets the additional delay, but finds that further development is necessary before a decision regarding the issue on appeal is made for the following reasons.  In June 2012, the Board remanded the issue and instructed that the VA examiner opine whether the low back disability is secondary to the service-connected pilonidal cyst.  In rendering the opinion, the Board requested that the examiner address the Veteran's statements regarding the onset of his back symptoms following surgeries for the pilonidal cyst and of a continuity of symptomatology since service.  

Subsequently on the VA examination in May 2013, the examiner opined that there is no association between the pilonidal cysts excisions and the Veteran's low back diffuse idiopathic skeletal hyperostosis (DISH), as DISH is a multifactorial disease that has some genetic influence.  The examiner also opined that the low back arthritis was not associated with service.  While the examiner acknowledges that DISH was a multifactorial disease he did not address the Veteran's complaints of continuity of symptomatology of back symptoms since the pilonidal cyst excision in service.  As the development requested has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Further, the examiner did not provide a rationale for his opinion that arthritis of the low back was not associated with service, while noting that the Veteran was injured in service when he was punched in the back and then had further insult while riding in bumpy vehicles.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Lastly, the Supplemental Statement of the Case dated in May 2015, shows that VA treatment records from the Memphis VA Medical Center dated from September 2010 to May 2015 were considered.  However, a review of the file shows that the most recent VA treatment records from the medical facility in Memphis are dated from October 2011 to April 2013.  Thus, the outstanding VA treatment records need to be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Ensure that all treatment records from the Memphis VA Medical Center dated from September 2010 to May 2015 are associated with the file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2. Afterwards, obtain an addendum opinion from the VA examiner who conducted the May 2013 VA examination.  If this examiner is no longer available, another appropriate examiner should render the requested opinion.  After reviewing the claims folder the examiner is asked to address the following:

a.)  Whether it is at least as likely as not (50 percent probability or more) that the low back arthritis was incurred during service.  In rendering the opinion the examiner should address the Veteran's reports of injuring his back during service when was assault and had further insult while riding in bumpy vehicles.

b.)  For each identified low back disability, to include arthritis and DISH, the examiner should address whether it is at least as likely as not (50 percent probability or more) that the disability was caused or aggravated by the service-connected pilonidal cyst.  [If the Veteran is found to have a low back disorder that is aggravated by his service-connected pilonidal cyst, the examiner should quantify the approximate degree of aggravation.]  In rendering the opinion the examiner must address the Veteran's complaints of continuity of symptomatology of back symptoms since his pilonidal cysts in service.  

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating any opinion.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state the reasons the question is outside the scope of a medical professional conversant in VA practices.

3.  When the development requested has been completed, the AOJ should readjudicate the issue of service connection for a low back disorder to include as secondary to the service-connected pilonidal cyst.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

